UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 2) Under the Securities Exchange Act of 1934 NIELSEN HOLDINGS N. V. (Name of Issuer) COMMON STOCK, PAR VALUE €0.07 PER SHARE (Title of Class of Securities) N63218106 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee (Alternative) Fund V, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 2 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee (Alternative) Parallel Fund V, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10% ** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 3 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee (Alternative) Cayman Fund V, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON* PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 4 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee (Alternative) Fund VI, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 5 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee (Alternative) Parallel Fund VI, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 6 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee (Alternative) Parallel (DT) Fund VI, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 7 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON THL Coinvestment Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 8 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON THL Equity Fund VI Investors (VNU), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 9 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON THL Equity Fund VI Investors (VNU) II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 10 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON THL Equity Fund VI Investors (VNU) III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 11 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON THL Equity Fund VI Investors (VNU) IV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON OO * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 12 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON Thomas H. Lee Investors Limited Partnership 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON* PN * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 13 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Putnam Investment Holdings, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON OO * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 14 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Putnam Investments Employees’ Securities Company I LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON OO * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 15 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Putnam Investments Employees’ Securities Company II LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON OO * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 16 of 41 CUSIP NO. N63218106 13G 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Putnam Investments Employees’ Securities Company III LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 125,224,724* 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 125,224,724* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 125,224,724* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES See item 4 and item 8 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 33.10%** 12 TYPE OF REPORTING PERSON OO * Represents the aggregate number of shares of common stock, par value €0.07 per share (“Common Stock”), of Nielsen Holdings N.V. (the “Issuer”) held by Valcon Acquisition Holding (Luxembourg) S.á.r.l. (“Luxco”). ** The calculation of the foregoing percentage is based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement filed with the Securities and Exchange Commission on November 22, 2013. Page 17 of 41 CUSIP NO. N63218106 13G Item 1 (a).Name of Issuer: Nielsen Holdings N.V. Item 1 (b).Address of Issuer’s Principal Executive Offices: 770 Broadway New York, NY10003 Item 2 (a).Name of Person Filing: (1)Thomas H. Lee (Alternative) Fund V, L.P. (2)Thomas H. Lee (Alternative) Parallel Fund V, L.P. (3)Thomas H. Lee (Alternative) Cayman Fund V, L.P. (4)Thomas H. Lee (Alternative) Fund VI, L.P. (5)Thomas H. Lee (Alternative) Parallel Fund VI, L.P. (6)Thomas H. Lee (Alternative) Parallel (DT) Fund VI, L.P. (7)THL Equity Fund VI Investors (VNU), L.P. (8)THL Equity Fund VI Investors (VNU) II, L.P. (9)THL Equity Fund VI Investors (VNU) III, L.P. (10)THL Equity Fund VI Investors (VNU) IV, LLC (11)THL Coinvestment Partners, L.P. (12)Thomas H. Lee Investors Limited Partnership (13)Putnam Investment Holdings, LLC (14)Putnam Investments Employees’ Securities Company I LLC (15)Putnam Investments Employees’ Securities Company II LLC (16)Putnam Investments Employees’ Securities Company III LLC Entities (1) through (12) above are referred to as the “THL Entities” and entities (13) through (16) are referred to as the “Putnam Entities”.The THL Entities and the Putnam Entities are sometimes referred to collectively as the “Reporting Persons.”The THL Entities and the Putnam Entities have entered into a Joint Filing Agreement, dated February 14, 2012, and pursuant to which the THL Entities and the Putnam Entities have agreed to file this statement jointly in accordance with the provisions of rule 13d-1(k) under the Securities Exchange Act of 1934. Item 2 (b). Address of Principal Business Office or, if none, Residence: For entities (1) through (9): Intertrust Corporate Services (Cayman) Limited 190 Elgin Avenue George Town Grand Cayman KY1-9005 Cayman Islands Page 18 of 41 CUSIP NO. N63218106 13G For entities (10) through (12): c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 For the Putnam Entities: c/o Putnam Investments, LLC One Post Office Square Boston, MA 02109 Item 2 (c).Citizenship: See item 4 of each cover page Item 2 (d).Title of Class of Securities: Common Stock, par value €0.07 per share Item 2 (e).CUSIP Number: N63218106 Item 3. Not Applicable Item 4Ownership Item 4(a) Amount Beneficially Owned Valcon Acquisition Holding (Luxembourg) S.á.r.l (“Luxco”) is a private limited company incorporated under the laws of Luxembourg, the equity interests of which are held by a private investor group.Luxco holds 125,224,724 shares of Common Stock, or 33.10% of the outstanding shares of Common Stock based on 378,276,628 shares of Common Stock outstanding as of November 1, 2013, as reported in the Issuer’s Preliminary Prospectus Supplement, filed with the Securities and Exchange Commission on November 22, 2013. Thomas H. Lee (Alternative) Fund V, L.P. beneficially owns 15,225 Ordinary Shares and 2,134,534 Yield Free Convertible Preferred Equity Certificates (“YFCPECs”) of Luxco, or 3.64% of Luxco’s outstanding capital.Thomas H. Lee (Alternative) Parallel Fund V, L.P. beneficially owns 3,950 Ordinary Shares and 553,825 YFCPECs of Luxco, or 0.94% of Luxco’s outstanding capital.Thomas H. Lee (Alternative) Cayman Fund V, L.P. beneficially owns 210 Ordinary Shares and 29,411 YFCPECs of Luxco, or 0.05% of Luxco’s outstanding capital. THL Advisors (Alternative) V, L.P. is the general partner of each of Thomas H. Lee (Alternative) Fund V, L.P., Thomas H. Lee (Alternative) Parallel Fund V, L.P. and Thomas H. Lee (Alternative) Cayman Fund V, L.P. V, and may, therefore, be deemed to have shared voting and investment power over the Ordinary Shares and YFCPECs held by each of these entities. Page 19 of 41 CUSIP NO. N63218106 13G Thomas H. Lee (Alternative) Fund VI, L.P. beneficially owns 24,920 Ordinary Shares and 3,494,154 YFCPECs of Luxco, or 5.96% of Luxco’s outstanding capital.Thomas H. Lee (Alternative) Parallel Fund VI, L.P. beneficially owns 16,870 Ordinary Shares and 2,366,059 YFCPECs of Luxco, or 4.04% of Luxco’s outstanding capital.Thomas H. Lee (Alternative) Parallel (DT) Fund VI, L.P. beneficially owns 2,950 Ordinary Shares and 413,300 YFCPECs of Luxco, or 0.70% of Luxco’s outstanding capital.THL Equity Fund VI Investors (VNU), L.P. beneficially owns 17,275 Ordinary Shares and 2,422,002 YFCPECs of Luxco, or 4.13% of Luxco’s outstanding capital.THL Equity Fund VI Investors (VNU) II, L.P. beneficially owns 180 Ordinary Shares and 25,301 YFCPECs of Luxco, or 0.04% of Luxco’s outstanding capital.THL Equity Fund VI Investors (VNU) III, L.P. beneficially owns 265 Ordinary Shares and 37,198 YFCPECs of Luxco, or 0.06% of Luxco’s outstanding capital.THL Equity Fund VI Investors (VNU) IV, LLC beneficially owns 930 Ordinary Shares and 130,527 YFCPECs of Luxco, or 0.22% of Luxco’s outstanding capital. THL Advisors (Alternative) VI, L.P. is the general partner of Thomas H. Lee (Alternative) Fund VI, L.P., Thomas H. Lee (Alternative) Parallel Fund VI, L.P., Thomas H. Lee (Alternative) Parallel (DT) Fund VI, L.P., THL Equity Fund VI Investors (VNU), L.P., THL Equity Fund VI Investors (VNU) II, L.P. and THL Equity Fund VI Investors (VNU) III, L.P., and is the managing member of THL Equity Fund VI Investors (VNU) IV, LLC, and may, therefore, be deemed to have shared voting and investment power over the Ordinary Shares and YFCPECs of Luxco held by each of these entities. THL Coinvestment Partners, L.P. beneficially owns 45 Ordinary Shares and 6,410 YFCPECs of Luxco, or 0.01% of Luxco’s outstanding capital.Thomas H. Lee Investors Limited Partnership beneficially owns 295 Ordinary Shares and 41,369 YFCPECs of Luxco, or 0.07% of Luxco’s outstanding capital. Putnam Investment Holdings, LLC beneficially owns 250 Ordinary Shares and 34,730 YFCPECs of Luxco, or 0.06% of Luxco’s outstanding capital.Putnam Investments Employees’ Securities Company I LLC beneficially owns 105 Ordinary Shares and 14,507 YFCPECs of Luxco, or 0.02% of Luxco’s outstanding capital.Putnam Investments Employees’ Securities Company II LLC beneficially owns 90 Ordinary Shares and 12,956 YFCPECs of Luxco, or 0.02% of Luxco’s outstanding capital.Putnam Investments Employees’ Securities Company III LLC beneficially owns 125 Ordinary Shares and 17,828 YFCPECs of Luxco, or 0.03% of Luxco’s outstanding capital. Putnam Investment Holdings, LLC is the Managing Member of each of Putnam Investments Employees’ Securities Company I LLC, Putnam Investments Employees’ Securities Company II LLC and Putnam Investments Employees’ Securities Company III LLC and may, therefore, be deemed to have shared voting and investment power over the Ordinary Shares and YFCPECs of Luxco held by each of these entities. Each of the Putnam Entities is contractually obligated to coinvest alongside either Thomas H. Lee (Alternative) Fund VI, L.P. or Thomas H. Lee (Alternative) Fund V, L.P.Therefore, THL Advisors (Alternative) VI, L.P. and THL Advisors (Alternative) V, L.P. may be deemed to have shared voting and investment power over the Ordinary Shares and YFCPECs held by these entities. Page 20 of 41 CUSIP NO. N63218106 13G Based on the ownership of outstanding capital of Luxco specified above, the following shares of Common Stock held by Luxco would be attributable to each of the following Reporting Persons. Reporting Person Shares Attributable
